Citation Nr: 0807383	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-03 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1946 
to April 1947 with the New Philippine Scouts.  He died in 
June 2005.  The appellant is the deceased veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's claim for service-connected death benefits.


FINDINGS OF FACT

1.  The veteran died in June 2005, at the age of 85.  
According to the death certificate, the cause of his death 
was pneumonia with atherosclerotic heart disease.

2.  In August 1967, the service department certified that the 
veteran had recognized service from September 1946 to April 
1947.

3.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

4.  The veteran's cause of death is not related to his 
service.


CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either a fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  In the 
absence of such evidence, the regulations require a showing 
that a service-connected disability caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. §§ 3.310(a), 3.312.

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.

The veteran's certificate of death indicates that he died in 
June 2005, at the age of 85.  The cause of death is listed as 
pneumonia with atherosclerotic heart disease.

Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

A review of the veteran's service medical records show that 
the entrance exam, completed in September 1946, is negative 
for any disabilities upon entry to service.  The separation 
exam, dated March 1947, is also negative for disabilities or 
irregularities, providing evidence against this claim.  The 
Board notes that the separation exam indicated that the 
veteran had pes planus, or flatfeet.  

Service medical records dated December 1946 indicate that the 
veteran was treated for possible appendicitis and pneumonia 
in the right lower lobe.  However, upon further examination 
the veteran was diagnosed with dysentery, amebic, E, 
Histolytica moderate, and was treated for the condition in 
December 1946 and January 1947.  The veteran was not 
diagnosed with, or treated for, pneumonia or with 
atherosclerotic heart disease while in service.

Other medical evidence of record includes a September 2005 
statement from the veteran's cardiologist.  The cardiologist 
indicated that he had been treating the veteran since 2002 
for hypertension and on and off cough.  The statement 
indicated that the veteran was confined on June 24, 2005 and 
that his condition deteriorated until he died on June [redacted], 
2005.  The cardiologist did not indicate that the conditions 
causing the veteran's death had their inception during the 
veteran's active military service many years ago, nor does 
the statement show any relationship between any in-service 
disease or injury and the conditions causing the veteran's 
death.

Also of record is a letter dated 1997 from a California 
medical practitioner that indicates that the veteran had been 
treated at the facility for chronic disabling ailments.  
Finally, of record are private medical records dated November 
1991, which show that the veteran was treated for pulmonary 
tuberculosis and rheumatoid arthritis of the knee.  None of 
the ailments were diagnosed in service nor were they the 
proximate cause of the veteran's death.

In this case, the death certificate shows that the cause of 
the veteran's death was pneumonia with atherosclerotic heart 
disease.  The service medical records do not show any 
treatment for pneumonia or atherosclerotic heart disease, nor 
is there any competent evidence to show that the conditions 
were manifest to a compensable degree within one year of 
separation from service. 

The Board finds that the service medial records and post-
service treatment records, indicating the veteran's death was 
due to a disorder that began decades after service with no 
connection to service, provides evidence against this claim, 
outweighing the appellant's lay statement regarding an 
association between service and his death.

The veteran was not service connected for any disability 
during his lifetime and there is no competent evidence 
showing a nexus or link between service and the veteran's 
cause of death.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied. 

Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.  

The Board finds that the VCAA notice requirements have been 
satisfied by a pre-initial adjudication letter dated July 
2005.  The letter advised the appellant of the types of 
evidence and/or information necessary to substantiate her 
claim and the relative duties upon herself and VA in 
developing her claim, to include submitting copies of any 
records in her possession that had not previously been 
submitted.  The timing and content of this notice complied 
with the requirements of 38 U.S.C.A.  § 5103(a) and 38 C.F.R. 
§ 3.159(b).  There is no argument that any prejudice has 
resulted to the appellant with regard to the timing aspects 
of her VCAA notice.  See Dunlap v. Nicholson, U.S. Vet. App. 
03-0320 (March 22, 2007).  Therefore, based upon the 
foregoing, the RO met the duty to notify appellant regarding 
evidence necessary to substantiate her claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2007).  
The RO obtained the veteran's available service records and 
available post-service treatment records.  There is no 
indication of any relevant records that the RO failed to 
obtain.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  In this case, the evidentiary record does not show 
that the cause of the veteran's death was associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or otherwise 
associated with military service.  That the veteran is 
deceased, i.e., the current disability requirement has been 
met, see Carbino v. Gober, 10 Vet. App. 507, 509 (1997), does 
not by itself trigger the Secretary's obligation under § 
5103A(d) of obtaining a medical opinion.  Cf. Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), and Charles v. 
Principi, 16 Vet. App. 370 (2002).

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


